DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated December 16, 2020 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1-4, 7-9 and 19 have been amended.  Claim 6 has been cancelled.  No claims have been added.  Claims 1-5 and 7-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-20 has been fully considered but is not persuasive.  While a smart contract may be a self-executing code and may be “written in a Turing-complete programming language” (argument at page 10) it is still a contract in nature and therefore falls under the groupings of abstract ideas under the 2019 PEG.  It can also be viewed as the automation of a mental process as the contract terms must be set up by a human being either directly or in the form of human derived rules that govern the operation of the smart contract.  Therefore unlike DDR Holdings it is not “necessarily rooted in technology” as it merely reflects human thought as applied to executing contracts which is clearly a practice that has taken place prior to the invention of a programmed computer.  Furthermore a smart contract is not performing any operation that “combines ‘look and feel’ elements” from a host website that would make it analogous to DDR Holdings.   The problem described in Applicant’s argument at page 11, that being the Diehr as there is nothing analogous to the controlling of a rubber press in the claim, nor is there anything analogous to the converting of data from a non-standardized format into a standardized format as recited in claim 1 of example 42.  All of the recited limitations are part of the abstract idea itself being performed on a general purpose computer with the contract being memorialized on a distributed ledger that represents extra-solution activity.  Therefore as Applicant has failed to establish any clear error on the part of the Examiner the present rejection under 35 U.S.C. § 101 will be maintained.
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claim 19 as being broad enough in scope to encompass a human being has been fully considered and is persuasive.  Accordingly the rejection will be withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 16 is deemed as having invoked 35 U.S.C. 112(f) as it uses the word “means” in the terms “license fee notification means” and “notification display means” as both terms are modified by functional language and sufficient structure capable of performing the functions are not present in the claim.  Examiner is deeming that support for the expressions exists in paragraphs 0026, 0035, 0068 and 0071.
Claim 17 is deemed as having invoked 35 U.S.C. 112(f) as it uses the word “means” in the term “asset storage means” as the term is modified by functional language and sufficient structure capable of performing the function is not present in the claim.  Examiner is deeming that support for the term exists in paragraphs 0022, 0025 and 0074.
Claim 18 is deemed as having invoked 35 U.S.C. 112(f) as it uses the word “means” in the term “smart contract generating means” as the term is modified by functional language and sufficient structure capable of performing the function is not present in the claim.  Examiner is deeming that support for the term exists in paragraphs 0023, 0036 and 0072-0073.
Claim 20 is deemed as having invoked 35 U.S.C. 112(f) as it uses the word “means” in the term “license fee payment means” as the term is modified by functional language and sufficient structure capable of performing the function is not present in the claim.  Examiner is deeming that support for the term exists in paragraphs 0003, 0022, 0024, 0026, 0035 and 0040-0042.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method and as a method falls under one of the four statutory categories the claim meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the 2019 PEG).  Claim 1 recites as follows:
1. A computer-implemented method for licensing digital assets incorporated into creative works, comprising:
detecting a publish command for a new asset that includes at least a portion of a first licensable asset provided by a remote server device;
responsive to the publish command, identifying the first licensable asset from a database of the plurality of licensable assets;
generating a first smart contract corresponding to the new asset, the generated first smart contract defining at least a first license fee that is calculated based on –
a ratio of contribution determined by a comparison of the new asset to the first licensable asset, and
a second license fee defined in a second smart contract stored on a distributed ledger and associated with the selected asset;
communicating the generated first smart contract to a node maintaining an instance of a distributed ledger; and
providing for display, by a computing device, a generated notification that includes the defined first license fee based on a determination that the generated first smart contract is stored on the distributed ledger.
Examiner has italicized the abstract idea and emboldened the elements of the claim.

The analysis then proceeds to Prong Two of Step 2A where the claim is evaluated in order to determine whether the claim recites additional elements that 
Dependent claims 2-5 and 7-8 merely extend the abstract idea of claim 1 by reciting use of an asset identifier in the contract, use of a hash in forming the identifier, further description of the ratio of contribution between the original work and the derivative work and using the ratio to calculate the license fee, storing the contract on a plurality of nodes and providing payment authorization for the license fee.  No additional elements are present that would form a practical application under Prong Two of Step 2A and all of the operations are part of part of the abstract idea of engaging in a commercial or legal interaction.  Therefore dependent claims 2-5 and 7-8 are also held as being ineligible.
The analysis then proceeds to Step 2B of the 2019 PEG in order to determine whether the claims contains elements that amount to significantly more than the abstract idea itself.  The claim recites a computing device as performing the operations along with inferred operations taking place on a remote server device with regard to content storage, contract formation and fee calculation.  A distributed ledger is also present and as recited in the claim is a characteristic describing the nature of the data i.e. that the data is being stored in a plurality of locations.  No technological improvement is being made to the recited computing device or the remote server device and no ordered combination of elements is present in the claims.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited computing device does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of providing content in the form of derivative works, forming contracts based on the derivative works and setting license fees are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0073-0076 describe only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 1-5 and 7-8 are held to be directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim 9 recite a product and as an article of manufacture falls under one of the four statutory categories the claim meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the 2019 PEG).  Claim 9 recites as follows:
9. A non-transitory computer storage medium storing computer-useable instructions that, when used by at least one computing device, cause the at least one computing device to perform operations comprising:
detecting generation of a new asset that incorporates therein at least a portion of an asset selected from a plurality of licensable assets provided by a remote server device;
analyzing the generated new asset to determine a ratio of contribution based on the new asset and the asset, generating a smart contract associated with the communicated new asset, and communicating the generated smart contract to a node of a plurality of nodes,
wherein the plurality of nodes is configured to store the communicated smart contract to a distributed ledger and execute the stored smart contract based on received license payment transactions addressed to the stored smart contract, the execution causing the plurality of nodes to disperse a calculated portion of a received license payment transaction to a licensor address associated with the selected asset incorporated in the communicated new asset; and
providing for display a generated notification indicating that the calculated portion was dispersed to the licensor address based on a generated license payment transaction addressed to the stored smart contract and communicated to the node.
The analysis proceeds to Prong One of Step 2A where the claim is evaluated as to whether the claim recites a judicial exception.  The claim recites detecting generation of a new asset that includes at least a portion of an asset selected from a plurality of licensable assets i.e. forming what is typically referred to as a derivative work.  The generated new asset is analyzed to determine a ratio of contribution between the original work and the derivative work upon which a smart contract is generated for the new asset for storage on a distributed ledger that will be communicated to a node of a plurality of nodes.  The smart contract is stored and executed based on received license payment transactions and a calculated portion is dispersed to a licensor associated with the original asset.  A notification is provided indicating that the calculated portion was 
The analysis then proceeds to Prong Two of Step 2A where the claim is evaluated in order to determine whether the claim recites additional elements that integrate the exception into a practical application of the abstract idea.  The claim recites that the operations are performed by a computing device which simply reads on a general purpose computer and that a non-transitory computer storage medium stores computer-useable instructions used by the computing device.  The operation of generating the smart contract is not considered as a new element as the operation is part of defining a license fee based on a term that the claim recites as a ratio of contribution determined by a comparison of the new asset to the first licensable asset.  In reviewing the written disclosure the ratio of contribution is a proportion or percentage of the licensable asset’s contribution to the creative work and/or a proportion or 
Dependent claims 10-15 merely extend the abstract idea of claim 9 by reciting further executions of the contract based on received license payment transactions, dispersing the calculated portions based a base license fee defined in the contract, making a notification indicating that another portion of the received license payment transaction was dispersed to another licensor, that the other licensor is the author of the derivative work and that the contract is generated based on a comparison of the original 
The analysis then proceeds to Step 2B of the 2019 PEG in order to determine whether the claims contains elements that amount to significantly more than the abstract idea itself.  The claim recites a computing device as performing the operations.  A distributed ledger is also present and as recited in the claim is a characteristic describing the nature of the data i.e. that the data is being stored in a plurality of locations and that the smart contract is stored on a node of a plurality of nodes.  No technological improvement is being made to the recited computing device and no ordered combination of elements is present in the claims.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited computing device does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0073-0076 describe only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 10-15 are held to be directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim 16 recites a system and as an apparatus falls under one of the four statutory categories the claim meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the 2019 PEG).  Claim 16 recites as follows:
16.  A computerized system comprising:
a license fee notification means for generating a notification that presents a license fee to license a selected one of a plurality of unlicensed assets included in a generated new asset published to a remote server device, the notification being generated based on a determination that a distributed ledger has stored thereon a smart contract associated with the generated new asset; and
a notification displaying means for causing display of the generated notification.
The analysis proceeds to Prong One of Step 2A where the claim is evaluated as to whether the claim recites a judicial exception.  The claim recites generating a notification that presents a license fee to license a selected unlicensed asset included in a generated new asset i.e. what is typically referred to as a derivative work and displaying the notification.  The claim therefore is simply doing nothing more than sending a license fee message to an author of content and displaying the licensee fee message.  The claim clearly falls within the groupings of abstract ideas identified in the 
The analysis then proceeds to Prong Two of Step 2A where the claim is evaluated in order to determine whether the claim recites additional elements that integrate the exception into a practical application of the abstract idea.  The claim recites that the operations are performed by a license fee notification means and a notification displaying means which simply reads at least on a general purpose computer.  The claim also recites a remote server device that is the object of an operation where the generated new asset is published.  The remote server device is simply a target of the derivative work and the smart contract is simply recited as being recorded in distributed ledger form.  However both of these structural elements merely provide an environment that must be viewed as being part of the abstract idea and are not elements that would integrate the exception into a practical application, particularly as the remote server device is extra-solution activity and the distributed ledger is being claimed at a generally high level and only serves as a location for storing the memorialized contract.  No operations are present in the claim that would be considered as operations separate from those of the abstract idea.  Therefore no additional elements are present that would form a practical application of the abstract idea and the claim is ineligible under Prong Two of Step 2A.
Dependent claims 17-20 merely extend the abstract idea of claim 16 by reciting storage for the original and derivative works, comparing original works and derivative 
The claim is than analyzed under step 2B where it is determined if additional elements exist that amount to significantly more than the abstract idea.  The claim recites license fee notification means and notification displaying means as part of the computerized system.  The claim also recites a remote server device that can be viewed as extra-solution activity as it merely is a target for a derivative work.  No technological improvement is present in the claims, nor is there any technological improvement resulting from an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited computing system does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of providing notifications and displaying those notifications are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0073-0076 describe only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 16-20 are held to be directed towards ineligible subject matter under 35 U.S.C. § 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES D NIGH/Senior Examiner, Art Unit 3685